BELCHER, Commissioner.
The conviction is for driving while intoxicated; the punishment ten days in jail and a fine of fifty dollars.
The testimony of the state reveals that while Julio Hurtado was stopped in his automobile facing a red traffic light at a public street intersection, the appellant drove his automobile into the rear of Hurtado’s automobile.
Officer Summers testified that when he arrived at the scene of the collision the appellant was outside his car, and that appellant told him that he was driving the car at the time of the collision. He further testified that appellant had the odor of alcohol on his breath and staggered while walking, and that after appellant gave his written consent a blood specimen was taken from him.
The testimony of a chemist who made an analysis of the blood specimen reveals that the specimen had an alcoholic content of 0.18 per cent, and that such content was indicative of intoxication.
Testifying in his own behalf, the appellant stated that he was not driving the car at the time of the collision but that his wife was, and that they had changed positions so she would not get a ticket for not having a driver’s license; and on cross-examination, he admitted drinking several beers before the collision, all of which testimony was corroborated by his wife.
The statement of facts is in narrative form. There are no formal bills of exception and no obj ections to the court’s charge.
The evidence is sufficient to support the conviction and no error appearing, the judgment is affirmed.
Opinion approved by the Court.